DECISION OF DISMISSAL
This matter is before the court on Defendant's Motion to Dismiss, filed April 7, 2008, and Defendant's second request to dismiss Plaintiff's appeal made in its letter dated August 21, 2008, requesting that Plaintiff's Complaint be dismissed.
On June 26, 2008, a case management conference was held. At that time, Defendant's Motion to Dismiss was discussed. Plaintiff requested, and was given, until August 2, 2008, to determine if she wanted to continue her appeal.
Plaintiff telephoned the court on August 20, 2008, stating that she wanted to withdraw her appeal. Plaintiff was asked to put her request in writing.
Defendant's representative, David Babcock (Babcock), Real Property Appraiser, wrote to the court and Plaintiff on August 21, 2008. In his letter, Babcock stated that Defendant believed that "there is a clerical error that will allow us to make the adjustment requested by the plaintiff. We have notified her that we will be correcting our records."
As of this date, Plaintiff has not submitted a written request to withdraw her appeal. Because Plaintiff verbally stated that she planned to withdraw her appeal and because Defendant stated that it could "make the adjustment requested by" Plaintiff, the court grants Defendant's Motion to Dismiss. Now, therefore, *Page 2 
IT IS THE DECISION OF THIS COURT that this matter be dismissed. *Page 1